 



Exhibit 10.7

UNITED COMMERCIAL BANK
DEFERRED COMPENSATION PLAN
FOR DIRECTORS

          The UNITED COMMERCIAL BANK (the “Bank”), a California corporation,
adopts the UNITED COMMERCIAL BANK DEFERRED COMPENSATION PLAN FOR DIRECTORS,
effective January 31, 2003 (the “Plan”). The Plan permits non-employee directors
to defer all or a portion of their future director fees normally paid in cash.

          Notwithstanding the existence of a trust, if any, (i) Participants
have the status of general unsecured creditors of the Bank, (ii) the Plan
constitutes a mere promise by the Bank to pay benefits in the future, and
(iii) it is the intention of the parties that the arrangements be unfunded for
tax purposes.

ARTICLE I
DEFINITIONS

          Whenever used herein, the masculine pronoun shall be deemed to include
the feminine, and the singular to include the plural, unless the context clearly
indicates otherwise, and the following definitions shall govern the Plan:

          “Administrator” shall mean the Bank or its delegate.

          “Beneficiary” shall mean one, some, or all (as the context shall
require) of those persons, trusts or other entities entitled to receive payment
upon a Participant’s death.

          “Bank” shall mean United Commercial Bank, and any present or future
parent corporation (within the meaning of Section 424(e) of the Internal Revenue
Code of 1986, as amended (the “Code”)), or subsidiary corporation (within the
meaning of Code Section 424(f)).

          “Deferral Account” shall mean the book entry account established and
maintained hereunder for each Participant.

          “Disability” shall mean the long-term disability of the Participant,
as defined in the Bank’s long-term disability plan for executives.

          “Distribution Election” shall mean a Participant’s election to receive
payment of his or her Deferral Account balance in the manner permitted under
Article V.

          “Effective Date” shall mean January 31, 2003.

          “Eligible Director” shall mean a non-employee director of the Bank
selected by the Administrator, in its sole discretion, as eligible to
participate in the Plan and notified of such in writing.

          “Fee Deferral Amount” shall mean the dollar amount or percentage of
Fees to be withheld from an Eligible Director’s Fees, as shown on a
Participant’s Fee Deferral Election form.

          “Fee Deferral Election” shall mean an Eligible Director’s election to
defer all or a portion of his or her Fees under the Plan on the form and in the
manner prescribed by the Administrator and required by the terms of the Plan.

1



--------------------------------------------------------------------------------



 



          “Fees” shall mean all cash amounts, if any, paid to an Eligible
Director during the Plan Year including, but not limited to, amounts paid for
retainers, meeting attendance, committee participation, or chairing a committee.

          “Initial Entry Date” shall mean the Effective Date or, if later, the
first day of the month following the date the individual is first designated as
an Eligible Director.

          “Interest Earnings” shall mean the amount credited to a Participant’s
Deferral Account each month under Section 4.2.

          “Interest Rate” shall mean the annual rate of interest selected by the
Administrator, which shall not be less than the prime rate published in the Wall
Street Journal as of December 31 of the preceding year.

          “Participant” shall mean an Eligible Director who has commenced
participation in the Plan under Article II and whose Deferral Account has not
been fully distributed.

          “Plan” shall mean the United Commercial Bank Deferred Compensation
Plan for Directors set forth herein, now in effect, or as amended from time to
time.

          “Plan Year” shall mean a calendar year.

          “Termination Event” shall mean a Participant’s death, Disability or
other termination of service as a director for any reason.

          “Trust” shall mean the legal entity created by the Trust Agreement.

          “Trust Agreement” shall mean the trust agreement, if any, entered into
between the Bank and a trustee, as it may be amended from time to time.

          “Unforeseeable Emergency” shall mean an unanticipated emergency, such
as a sudden and unexpected illness or accident of the Participant or a dependent
of the Participant or loss of the Participant’s property due to casualty, that
is caused by an event beyond the control of the Participant and that would
result in severe financial hardship if a Plan withdrawal were not permitted.

ARTICLE II
ELIGIBILITY AND PARTICIPATION

               2.1 Eligibility. Only Eligible Directors shall be eligible to
become Participants. Individuals in this group shall be notified as to their
eligibility to participate in the Plan. The Administrator shall maintain a
current list of Eligible Directors.

               2.2 Commencement of Participation. An Eligible Director who
wishes to defer Fees related to services to be rendered in February 2003 and the
remainder of the Plan Year must submit a Fee Deferral Election to the
Administrator by February 7, 2003. Thereafter, an Eligible Director may begin
participation in the Plan by submitting a Fee Deferral Election to the
Administrator within 30 days of the Eligible Director’s Initial Entry Date or
prior to January 1 of any subsequent year.

               2.3 Cessation of Participation. Active participation in the Plan
shall end when an Eligible Director’s service as a director of the Bank
terminates for any reason. No deferrals may be made with respect to Fees paid
after such termination date. Upon termination of service as a director of

2



--------------------------------------------------------------------------------



 



the Bank or discontinuance of all Fee deferrals, a Participant shall remain an
inactive Participant in the Plan until his or her Deferral Account balance has
been paid in full.

ARTICLE III
FEE DEFERRALS

               3.1 Deferral Elections.

                    (a) Annual Elections. By filing a Fee Deferral Election with
the Administrator, a Participant agrees irrevocably to reduce his or her Fees
earned after the effective date of such election by the Fee Deferral Amount. Fee
Deferral Elections are effective on a calendar year basis, and must be filed
before the beginning of the calendar year to which they relate. Except as
provided in Section 3.1(b), Fee Deferral Elections may not be amended or revoked
after the beginning of the calendar year. A Participant’s Fee Deferral Amount
shall not be paid to the Participant but instead shall be withheld from his or
her Fees, and an amount equal to the Fee Deferral Amount shall be credited to
the Participant’s Deferral Account.

                    (b) Cessation of Deferrals During the Plan Year. A
Participant may cease making Fee deferrals during a Plan Year only upon the
occurrence of an Unforeseeable Emergency. To cease making deferrals, a
Participant must file an amended Fee Deferral Election with the Administrator in
such written form as the Administrator may specify. The effective date of such
an amendment shall be the first day of the month next following the date the
amendment is filed.

               3.2 Reduction of Deferrals. A Participant’s Fee Deferral Amount
shall be reduced by the amounts, if any, necessary to satisfy all applicable
garnishments or other amounts required to be withheld by applicable law or court
order.

               3.3 No Withdrawals. Except as otherwise provided in Article V, a
Participant may not withdraw any amount from his or her Deferral Account.

               3.4 Vesting. A Participant shall be 100% vested at all times in
his or her Deferral Account balance.

ARTICLE IV
CREDITED INTEREST ON DEFERRAL ACCOUNTS

               4.1 Deferral Account. A Deferral Account shall be established and
maintained for each Participant, which shall be credited each month with such
Participant’s Deferral Amounts and Interest Earnings. The Participant’s Deferral
Account shall be charged with distributions therefrom and any other charges
which may be imposed thereon pursuant to the terms of the Plan.

               4.2 Interest Earnings. The Interest Earnings to be credited to a
Participant’s Deferral Account for a month shall be an amount equal to the
Participant’s Deferral Account balance (before the account has been credited
with the Participant’s Fee Deferral Amount for such month) multiplied by the
Interest Rate divided by twelve.

ARTICLE V
DISTRIBUTIONS

               5.1 Timing of Distribution. The amounts credited to a
Participant’s Deferral Account shall be paid (or payment shall commence) in cash
within an administratively reasonable time after the occurrence of a Termination
Event or, if later, the commencement date specified in the

3



--------------------------------------------------------------------------------



 



Participant’s most recent Distribution Election form filed with the
Administrator at least twelve (12) months prior to the Termination Event.

               5.2 Method of Distribution. A Participant’s Deferral Account
balance shall be paid in one of the following methods specified in his or her
most recent Distribution Election form filed with the Administrator at least
twelve (12) months prior to the Termination Event: (i) a single sum payment; or
(ii) substantially equal annual installments over a period not to exceed ten
(10) years. If no Distribution Election has been properly made prior to the
Termination Event, the Participant’s benefits will be distributed as soon as
administratively reasonable thereafter in a single sum payment.

               5.3 Amendment of Election. A Participant may amend or revoke a
Distribution Election by filing a written amendment or revocation at least
(12) twelve months prior to the occurrence of a Termination Event. Any purported
amendment or revocation filed within twelve (12) months of the Termination Event
shall be null and void. A Participant may amend or revoke his or her
Distribution Election only once.

               5.4 Death Benefits. In the event a Participant dies before his or
her Deferral Account has been fully distributed, the Participant’s benefits
shall be paid to his or her Beneficiary in accordance with the Participant’s
Distribution Election.

               5.5 Unforeseeable Emergency. Upon the written request of a
Participant and a determination by the Administrator that an Unforeseeable
Emergency has occurred with respect to the Participant, the Participant may
withdraw the lesser of (i) the amount necessary to meet the emergency or
(ii) the then current value of the Participant’s Deferral Account.

               5.6 Early Withdrawal. Notwithstanding any other provision of this
Plan, upon the written request of a Participant and approval by the
Administrator, a Participant may withdraw exactly ninety percent (90%) of the
amount credited to his or her Deferral Account in the form of a single sum. Upon
such withdrawal, the remaining ten percent (10%) of the Participant’s Deferral
Account shall be forfeited and the Participant shall have no further right
thereto. Upon receipt of an early withdrawal distribution, a Participant shall
cease to participate in the Plan and shall not be entitled to participate in the
Plan in the future.

               5.7 Payments to Minors and Incompetents. If any person entitled
to any payment under this Plan is, in the judgment of the Administrator,
incapable of giving receipt for such payment because of minority, illness,
infirmity or other incapacity, the Administrator may pay the amount due such
person to a duly appointed legal representative, if there is one, or, if none,
to the spouse, children, dependents, or such other persons with whom the person
entitled to payment resides. Any such payment shall be a complete discharge of
the liability of the Bank and the Plan with respect to such payment.

ARTICLE VI
BENEFICIARY DESIGNATIONS

               6.1 Designation of Beneficiary. Each Participant may designate in
the form and the manner specified by the Administrator a Beneficiary to receive
or continue receiving the payment or payments (if any) due under Article V and
which remain unpaid at the Participant’s death. The Beneficiary of a married
Participant shall be his or her spouse, unless the Participant designates a
Beneficiary other than the spouse and the spouse consents in writing to the
designation in the form and the manner prescribed by the Administrator. A
Participant may revoke such designation at any time and substitute therefor
another Beneficiary. A married Participant may revoke a prior Beneficiary
designation only with the consent of his or her spouse in the form and the
manner prescribed by the Administrator.

4



--------------------------------------------------------------------------------



 



               6.2 Failure To Designate a Beneficiary. If a Beneficiary has not
been validly designated, the Beneficiary shall be the Participant’s estate.

ARTICLE VII
TRUST OBLIGATION TO PAY BENEFITS

               7.1 Bank Contributions Held in Trust. Within thirty (30) days
after the end of a Plan Year, an amount equal to the sum of each Participant’s
Fee deferrals and Interest Earnings for such Plan Year (as determined under
Article III) may be transferred to the Trustee to be held pursuant to the terms
of the Trust Agreement.

               7.2 Benefits Paid From Trust. Any payment required to be made
under this Plan to a Participant or Beneficiary shall be paid by the Trustee to
the extent of the assets held in the Trust by the Trustee, and by the Bank to
the extent the assets in the Trust are insufficient to pay such amount.

               7.3 Trustee Investment Discretion. The Interest Rate shall be for
the sole purpose of determining the Interest Earnings and neither the Trustee
nor the Bank shall have any obligation to invest Fee Deferral Amounts in any
particular investment.

ARTICLE VIII
ADMINISTRATION AND CLAIMS

               8.1 Plan Administration. The Administrator shall have sole
discretionary responsibility for the operation, interpretation, and
administration of the Plan. Any action taken on any matter within the discretion
of the Administrator shall be final, conclusive, and binding on all parties. In
order to discharge its duties hereunder, the Administrator shall have the power
and authority to adopt, interpret, alter, amend or revoke rules necessary to
administer the Plan, to delegate its duties and to employ such outside
professionals as may be required for prudent administration of the Plan. The
Administrator shall also have the right within the scope of his authority (if a
designee of the Bank) to enter into agreements on behalf of the Bank necessary
to administer the Plan. Any Participant who is acting as Administrator shall not
be entitled to make decisions with respect to his own participation and
entitlement to payment under the Plan.

               8.2 Claims Procedures.

                    (a) Exclusive Procedures; Exhaustion. This Section sets
forth the exclusive procedures by which payments under the Plan are to be made.
No legal action may be brought by any person claiming entitlement to payment
under the Plan until after the claims procedures set forth herein have been
exhausted.

                    (b) Notice; Automatic Payment. Immediately following:
(i) the occurrence of a Termination Event; (ii) the approval of a request for a
distribution upon the occurrence of an Unforeseeable Emergency; or (iii) the
approval of a request for an early withdrawal, the Administrator shall send to
the affected Participant (or his Beneficiary or legal representative, if
applicable), via return-receipt mail, a written notice setting forth the
Participant’s Deferral Account balance and the time and manner in which payment
is to commence (as provided in the Participant’s election). The Administrator
shall then commence payment of the Participant’s Deferral Account balance
automatically in accordance with the provisions of Article V.

                    (c) Application. Any Participant, Beneficiary or other
person claiming entitlement to an amount not paid automatically pursuant to
Section 8.2(b) must file a written application with the Administrator at the
offices of the Bank. The application must set forth the basis for the claim and
be signed by the person making the application.

5



--------------------------------------------------------------------------------



 



                    (d) Determination; Notification. Within 60 days of receiving
an application for payment, the Administrator shall (i) determine whether to
grant or deny the claim, and (ii) notify the claimant in writing of the
decision. If the claim is granted, the Administrator shall commence payment in
accordance with the provisions of Article V. If the claim is denied, in whole or
in part, the Administrator’s notice to the claimant shall explain the specific
reasons for the denial, refer to the specific Plan provisions on which the
denial is based, describe any additional material or information necessary for
the claimant to perfect his application (if perfection is possible), and explain
the steps and time limit for requesting review of the claim.

                    (e) Claim Review. A claimant (or his authorized
representative) shall have 65 days from the date the Administrator’s notice is
mailed in which to file an appeal of the denial of his or her claim. Any such
appeal must: (i) be in writing, (ii) request that the claimant’s application be
reviewed by an independent review Committee, (iii) set forth each ground on
which the request for review is based and the facts in support thereof, and
(iv) provide any other comments the claimant believes pertinent and helpful to
his application. When making such an appeal, a claimant may review the documents
that were pertinent to the Administrator’s denial of his claim. Any claimant who
fails to timely file such a written appeal shall be estopped and barred from any
further challenge to the Administrator’s determination to deny his claim.

                    (f) Review by Independent Committee. Upon receipt of a
written appeal, the Bank shall appoint an independent review committee, composed
of at least three (3) individuals who did not participate in the original denial
of the application, to conduct a full and fair review of the claim. The
committee shall complete its review and decide the appeal within sixty (60) days
after the written request for review was received by the Bank. In conducting its
review, the committee may, in its sole discretion, require the Bank or the
claimant to submit such additional documents or other evidence as the committee
deems necessary or appropriate. The independent review committee’s decision
shall be final and binding on all persons with respect to the claimant’s appeal.
If the appeal is denied in whole or in part, the committee shall notify the
claimant in writing, setting forth the specific reasons for the denial and the
specific plan provisions on which the denial is based.

               8.3 Reimbursement of Costs. If the Bank, the Plan, a Participant,
a Beneficiary, a person claiming entitlement to benefits, or a successor in
interest to any of the foregoing brings legal action to enforce any of the
provisions of this Plan, the prevailing party in such legal action shall be
reimbursed by the other party for the prevailing party’s costs, including,
without limitation, reasonable fees of attorneys, accountants and similar
advisors and expert witnesses.

ARTICLE IX
MISCELLANEOUS

               9.1 Nontransferability. The right of a Participant, Beneficiary,
or other person to any payment under this Plan shall not be assigned, alienated,
transferred, pledged or encumbered. Neither the Bank nor the Plan shall be
liable for or subject to the debts or liabilities of a Participant.

               9.2 Binding Effect. This Plan shall be binding upon and inure to
the benefit of the Bank, its successors and assigns and the Participant and his
or her heirs, executors, administrators and legal representatives.

               9.3 No Rights as Director. Nothing contained herein shall be
construed as conferring upon any Participant the right to continue in the
service of the Bank as a director.

               9.4 Applicable Law. This Plan shall be construed in accordance
with and governed by the laws of the State of California.

6



--------------------------------------------------------------------------------



 



               9.5 Entire Agreement. This Plan constitutes the entire
understanding and agreement with respect to the subject matter contained herein,
and there are no agreements, understandings, restrictions, representations or
warranties among any Participant and the Bank other than those set forth or
provided for herein.

               9.6 Amendment or Termination of Plan. The Bank may amend or
terminate the Plan at any time; provided, however, that no such amendment or
termination shall be effective if it has the effect of eliminating or reducing a
Participant’s Deferral Account balance below the balance calculated under the
Plan immediately prior to giving effect to such amendment.

          IN WITNESS WHEREOF, United Commercial Bank has caused the Plan to be
executed by a duly authorized officer effective as of January 31, 2003.



      

UNITED COMMERCIAL BANK

By:



Signature: 


--------------------------------------------------------------------------------



Name: 


--------------------------------------------------------------------------------



Title: 


--------------------------------------------------------------------------------



7